Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Action
Claims 1-4, 6-14 and 16-34  submitted on 3/21/20222 are pending for examination. 
Applicants argument of 3/21/22 is considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 

Claim Rejections, 35 U.S.C 112(a) 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14 and 16-34  are rejected under 35 U.S.C. 112(a), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that "[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow." In this case, in light of the specification, the examiner has broadly interpreted the claims    reciting a recombinant host cell comprising an endogenous gene encoding a FLO8 protein comprising the amino acid sequence identified as SEQ ID NO:1 or a homologue thereof, which host cell is engineered by one or more genetic modifications to reduce expression of said gene compared to the host cell prior to said one or more genetic modifications, and which host cell comprises a heterologous expression cassette comprising a gene of interest (GOD under the control of an expression cassette promoter (ECP) which ECP is repressible by a non-methanol carbon source in claim 1 to encompass    any host cell  which  activity FLO8 protein is  reduced or knock out by  modifying  any homolog of SEQ ID NO: 10 which is 100% sequence identity to SEQ ID NO: 1( see the specification) having many structure having any variation within the 75% structure of SEQ ID NO: 1 .  Therefore in light of the specification, claims are broadly interpreted  to comprise  any   host cell  which  FLO8  activity is reduced by  using any homolog of SEQ ID NO: 1 having any structure and function rendering the said host cell having specific activity of producing enhanced production of  protein of interest ( POI)..
The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lilly and Enzo Biochemical to methods of using products, wherein said products lack adequate written description. While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrased above).
There is no structure-function correlation with regard to the members of the genus of  any   host cell  which  FLO8  activity is reduced by  using any homolog of SEQ ID NO: 1 having any structure and function rendering the said host cell having specific activity of producing enhanced production of  protein of interest ( POI) recited in the claims. Therefore one of skill in the art would not recognize from the disclosure that applicants were in possession of the claimed invention.
The genus of host cell  which  FLO8  activity is reduced by  using any homolog of SEQ ID NO: 1 having any structure and function rendering the said host cell having specific activity of producing enhanced production of  protein of interest ( POI) is an extremely large structurally and functionally variable genus. An argument can be made that any or more of the gene encoding   SEQ ID NO: 1 for coding  FLO8 enzyme can be used to find  appropriate genes to modify the strain  for the said method of enhanced POI synthesis . However, the art clearly teaches there is a practical limits to predict function of a polypeptide based structural homology:
 A. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that "Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, and page 105).
B. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with "Prediction of protein function from protein sequence and structure": "To reason from sequence and structure to function is to step onto much shakier ground", closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein's role fundamentally (page 323, paragraph 1).
C. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a beta -ketoacyl synthase into a malonyl decarboxylase and completely eliminates beta-ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
As stated above, no information beyond the characterization of a few species; such as  gene  encoding SEQ ID NO: 1 for coding FLO8 has been provided by the applicants’, which would indicate that they had the possession of the claimed use of any  host cell  reduced expression of  genus of FLO8 by  modifying any  homolog of SEQ ID NO: 1 having any structure and function. The claimed genera of genus of homolog of SEQ ID NO: 1 have widely variable structures and associated functions. As it is discussed above, a minor changes in structure may result in changes affecting function, since, the specification provided no additional information (species/variant/mutant) correlating structure with function,  one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Furthermore, "Possession may not be shown by merely describing how to obtain possession of members of the claimed ,genus or how to identify their common structural features" (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the .gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description. 
Applicants' are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov

Argument

Applicants’ argument is considered but found to unpersuasive.  Claims is directed  any homolog of FLO8 protein of SEQ ID NO: 1. Homolog of SEQ ID NO: 1 can be  homologous to SEQ ID NO: 1 having any structure or any fragment of SEQ ID NO: 1 having any structure or undefined structure   having any function. AS explained above The claimed genera of genus of homolog of SEQ ID NO: 1 have widely variable structures and associated functions. As it is discussed above, a minor changes in structure may result in changes affecting function, since, the specification provided no additional information (species/variant/mutant) correlating structure with function,  one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.

Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel."


Claims 1-4, 6-14 and 16-34  are rejected under 35 U.S.C. 103(a) as being unpatentable over  Brigitte et al (US PAT 10865416, US pub 20170029827) in view of D3: WO 2017/021541; D4: CORINNA REBNEGGER ET AL( APPLIED AND ENVIRONMENTAL MICROBIOLOGY, vol. 82, no. 15, 1 August 2016, pages 4570-4583, IDS); D5: ROLAND PRIELHOFER ET AL: (MICROBIAL CELL FACTORIES, vol. 12, no. 1, 1 January 2013, page 5,IDS); D6  (EP 2 669 375 A1, IDS) and  D7: WO 2013/050551 , IDS).
Brigitte et al disclose recombinant host cell, such as Pichia pastoris and a method of expressing a protein of interest (POI) from the host cell. particularly to improving a host cell's capacity to express and/or secrete a protein of interest and use of the host cell for protein expression ( abstract). 

Brigitte et al disclose recombinant host cell, such as Pichia pastoris for improve the  host cell's capacity to express and/or secrete a protein of interest (POI) by underexpress certain proteins (called KO1 protein FLO8 ( para 0212)) which are endogenous to the host cell (and which have proven to reduce the yield of protein production when overexpressed). And one of this KO protein described in D2 is FIO8 (named KO1 .  Brigitte et al disclose the used Inducible (pAOX1) or constitutive (pGAP) promoters have been used.  The FLO8 protein mentioned by  Brigitte et al  as disclose in the recombinant host cell comprise SEQ ID NO: 10 which is 100% identical to applicants SEQ ID NO: 1. See sequence alignment below:
Sequence alignment  with  instant application SEQ ID NO: 1.

RESULT 1
US-15-304-050-10
; Sequence 10, Application US/15304050
; Publication No. US20170029827A1
; GENERAL INFORMATION
;  APPLICANT: Boehringer Ingelheim RCV GMBH & CO KG
;  APPLICANT:Sandoz AG
;  APPLICANT:VTU Technology GmbH
;  APPLICANT:Lonza Ltd.
;  TITLE OF INVENTION: RECOMBINANT HOST CELL ENGINEERED TO OVEREXPRESS HELPER PROTEINS
;  FILE REFERENCE: SCHIWECK1120-1
;  CURRENT APPLICATION NUMBER: US/15/304,050
;  CURRENT FILING DATE: 2016-10-13
;  PRIOR APPLICATION NUMBER: PCT/EP2015/058242
;  PRIOR FILING DATE: 2015-04-16
;  PRIOR APPLICATION NUMBER: EP14165186
;  PRIOR FILING DATE: 2014-04-17
;  NUMBER OF SEQ ID NOS: 163
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 10
;  LENGTH: 806
;  TYPE: PRT
;  ORGANISM: Pichia pastoris
US-15-304-050-10

  Query Match             100.0%;  Score 4294;  DB 16;  Length 806;
  Best Local Similarity   100.0%;  
  Matches  806;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MNKPNGSEQQPPSRGMKQESGGPVTSSTTPGTNTGLENSHSMGADMEPDVGATSPRHLLN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNKPNGSEQQPPSRGMKQESGGPVTSSTTPGTNTGLENSHSMGADMEPDVGATSPRHLLN 60

Qy         61 GYIYDYLVKSNMQNLADQFAQETELLETDLTVPMDTPSGYLLEWWMVFWDLFNARLKQRG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GYIYDYLVKSNMQNLADQFAQETELLETDLTVPMDTPSGYLLEWWMVFWDLFNARLKQRG 120

Qy        121 SQKAHQYIQLNMLRQQQQRTMRNTARVQKVPLRPHTQSSPSMSQTFIPQQPQQQAQGQQH 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SQKAHQYIQLNMLRQQQQRTMRNTARVQKVPLRPHTQSSPSMSQTFIPQQPQQQAQGQQH 180

Qy        181 AQAQAQVQAHQQAQHHAQAQVPVQPQQHQLGGQTQQQQSINTGSPAGPNAINSRVQHLAQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AQAQAQVQAHQQAQHHAQAQVPVQPQQHQLGGQTQQQQSINTGSPAGPNAINSRVQHLAQ 240

Qy        241 QQMNHLRQQATATTQQPIPQQNIPSNQQGPTGPYPTSPSRRPRLLSNESGASAPSVMTKS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QQMNHLRQQATATTQQPIPQQNIPSNQQGPTGPYPTSPSRRPRLLSNESGASAPSVMTKS 300

Qy        301 QLQGVPPSQQPHQQQGQQVGPPNQHQGQSSSFYSGMPPQGVVVPHQFNPQQYANMLARQQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 QLQGVPPSQQPHQQQGQQVGPPNQHQGQSSSFYSGMPPQGVVVPHQFNPQQYANMLARQQ 360

Qy        361 HVQAQQQVQLQQVQHVQQRQQQDQQQHRLSAGSPGHPSFGVFQQPPPMSNHNQVMINQQG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 HVQAQQQVQLQQVQHVQQRQQQDQQQHRLSAGSPGHPSFGVFQQPPPMSNHNQVMINQQG 420

Qy        421 ETFFDPHSPYAQPNGYPQPQQQQQQQQQQQQQQQPQQQQQQQQQQKQQPPPPPRQPQRQQ 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 ETFFDPHSPYAQPNGYPQPQQQQQQQQQQQQQQQPQQQQQQQQQQKQQPPPPPRQPQRQQ 480

Qy        481 AMAMAPLPHSTSAAGTPHSSTTPRFSQPGPVYQQPLPASQPQHSPPSSIQQPELVPTPGS 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 AMAMAPLPHSTSAAGTPHSSTTPRFSQPGPVYQQPLPASQPQHSPPSSIQQPELVPTPGS 540

Qy        541 QHQQIAQPQSQSQHQQSQQSQSSASKIVGIQEYQKELMMLEKQNKQRHDMACKKGSGHFS 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 QHQQIAQPQSQSQHQQSQQSQSSASKIVGIQEYQKELMMLEKQNKQRHDMACKKGSGHFS 600

Qy        601 NFDPIPEHTPPEPKFNVNVMLPPQNSAVVTKNTPGTSPGTQTQNTAHSTGNTSAGSTPNN 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 NFDPIPEHTPPEPKFNVNVMLPPQNSAVVTKNTPGTSPGTQTQNTAHSTGNTSAGSTPNN 660

Qy        661 VAPVRKKKEPAKKKAKKATEPPTPTTPQTPIAARTHQNSTGGIPGNNAATKRRKREPLVD 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 VAPVRKKKEPAKKKAKKATEPPTPTTPQTPIAARTHQNSTGGIPGNNAATKRRKREPLVD 720

Qy        721 QTVSPNLNEASKSTKTGKISSQTDFTGSDNGFLQDFGDGTGPPTGTDDMEFDFNSFLNNE 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 QTVSPNLNEASKSTKTGKISSQTDFTGSDNGFLQDFGDGTGPPTGTDDMEFDFNSFLNNE 780

Qy        781 TGEPNSSTIHFDNVFNWGEGTEAGDL 806
              ||||||||||||||||||||||||||
Db        781 TGEPNSSTIHFDNVFNWGEGTEAGDL 806


The other features defined in the  instant claims that is with the choice of ECP inducible or expression cassette regulation in the presence of growth-limiting amount of a non- methanol source (or variation of yeast cell genus) can be derived from the other prior art or routine knowledge of the skilled person in the art ( see  D3: WO 2017/021541; D4: CORINNA REBNEGGER ET AL( APPLIED AND ENVIRONMENTAL MICROBIOLOGY, vol. 82, no. 15, 1 August 2016, pages 4570-4583, IDS); D5: ROLAND PRIELHOFER ET AL: (MICROBIAL CELL FACTORIES, vol. 12, no. 1, 1 January 2013, page 5,IDS); D6  (EP 2 669 375 A1, IDS) and  D7: WO 2013/050551 , IDS)). Concerning the use of promoter and inducible constructs in yeast, many prior art disclose various alternatives: The authors in D4 describe glucose-limited chemostat cultures of a P. pastoris flo8 deletion mutant to prevent filter clogging. Promoters used for protein production in recombinant host cells are either regulated (e.g., induced upon addition of methanol to the medium, methanol-controlled), or constantly active (constitutive). Methanol- controlled promoters lead to technical limits, such as waste heat in the reactor or oxygen supply. In particular D4 studies showed that P. pastoris reacts to decreasing growth rates and glucose supply by the downregulation of biosynthetic processes such as gene expression and translation and the upregulation of catabolic processes and stress-responsive genes. From D4, it appears that P. pastoris reduces its maintenance energy requirement at extremely low level, a phenomenon not previously observed in eukaryotes. Transcriptional reprogramming toward zero growth included the upregulation of many transcription factors as well as stress-related genes and the downregulation of cell cycle genes. This study underlines the relevance of comparative analysis of maintenance energy metabolism, which has an important impact on large- scale industrial processes. 
Especially D3 discloses variants of a carbon source, glucose  regulatable promoter of P. pastoris (designated pG1, SEQ ID NO: 53 which is 100% identical to applicants ECP of SEQ ID NO: 10 see sequence alignment below ), which are regulated by a carbon source other than methanol, i.e. not methanol controlled, e.g. repressed in the presence of a carbon source  such as glucose during a growth phase, and induced by limiting the carbon source in the production phase. D3 refers to an isolated artificial promoter, which is a functional variant or derivative of the carbon source regulatable pG1 promoter of Pichia pastoris .
 Sequence alignment  with  instant application SEQ ID NO: 10
RESULT 1
BDN91562
ID   BDN91562 standard; DNA; 1240 BP.
XX
AC   BDN91562;
XX
DT   06-APR-2017  (first entry)
XX
DE   Pichia pastoris derived DNA, SEQ ID 53.
XX
KW   antibiotic; antibody production; cytokine; ds; enzyme production;
KW   hormone; protein production; vaccine, general.
XX
OS   Komagataella pastoris.
XX
CC PN   WO2017021541-A1.
XX
CC PD   09-FEB-2017.
XX
CC PF   05-AUG-2016; 2016WO-EP068784.
XX
PR   05-AUG-2015; 2015WO-EP068024.
PR   05-APR-2016; 2016EP-00163932.
XX
CC PA   (LONZ ) LONZA LTD.
XX
CC PI   Mattanovich D,  Gasser B,  Prielhofer R;
XX
DR   WPI; 2017-108147/16.
XX
CC PT   New isolated or artificial pG1-x promoter useful for producing protein of
CC PT   interest e.g. antibodies, , enzymes and peptides, protein antibiotics, 
CC PT   toxin fusion proteins, structural proteins, and regulatory proteins.
XX
CC PS   Claim 14; SEQ ID NO 53; 242pp; English.
XX
CC   The present invention relates to a novel isolated or artificial pG1-x 
CC   promoter useful for producing protein of interest (POI). The POI includes
CC   heterologous protein chosen from therapeutic proteins including 
CC   antibodies or its fragments, enzymes and peptides, protein antibiotics, 
CC   toxin fusion proteins, carbohydrate-protein conjugates, structural 
CC   proteins, regulatory proteins, vaccines and vaccine like proteins or 
CC   particles, process enzymes, growth factors, hormones and cytokines and 
CC   metabolite of POI. The invention further relates to: (1) an expression 
CC   construct; (2) a recombinant host cell; and (3) method for producing POI 
CC   by culturing a recombinant host cell line. The present sequence 
CC   represents a Pichia pastoris derived DNA, which is useful for producing 
CC   POI.
XX
SQ   Sequence 1240 BP; 325 A; 257 C; 252 G; 406 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 1240;  DB 55;  Length 1240;
  Best Local Similarity   100.0%;  
  Matches 1240;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CAAACATTTGCTCCCCCTAGTCTCCAGGGAAATGTAAAATATACTGCTAATAGAAAACAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CAAACATTTGCTCCCCCTAGTCTCCAGGGAAATGTAAAATATACTGCTAATAGAAAACAG 60

Qy         61 TAAGACGCTCAGTTGTCAGGATAATTACGTTCGACTGTAGTAAAACAGGAATCTGTATTG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TAAGACGCTCAGTTGTCAGGATAATTACGTTCGACTGTAGTAAAACAGGAATCTGTATTG 120

Qy        121 TTAGAAAGAACGAGAGTTTTTTACGGCGCCGCCATATTGGGCCGTGTGAAAACAGCTTGA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TTAGAAAGAACGAGAGTTTTTTACGGCGCCGCCATATTGGGCCGTGTGAAAACAGCTTGA 180

Qy        181 AACCCCACTACTTTCAAAGGTTCTGTTGCTATACACGAACCATGTTTAACCAACCTCGCT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AACCCCACTACTTTCAAAGGTTCTGTTGCTATACACGAACCATGTTTAACCAACCTCGCT 240

Qy        241 TTTGACTTGACTGAAGTCATCGGTTAACAATCAAGTACCCTAGTCTGTCTGAATGCTCCT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TTTGACTTGACTGAAGTCATCGGTTAACAATCAAGTACCCTAGTCTGTCTGAATGCTCCT 300

Qy        301 TTCCATATTCAGTAGGTGTTTCTTGCACTTTTGCATGCACTGCGGAAGAATTAGCCAATA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TTCCATATTCAGTAGGTGTTTCTTGCACTTTTGCATGCACTGCGGAAGAATTAGCCAATA 360

Qy        361 GCGCGTTTCATATGCGCTTTTACCCCCTCTTTTGTCAAGCGCAAAATGCCTGTAAGATTT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GCGCGTTTCATATGCGCTTTTACCCCCTCTTTTGTCAAGCGCAAAATGCCTGTAAGATTT 420

Qy        421 GGTGGGGGTGTGAGCCGTTAGCTGAAGTACAACAGGCTAATTCCCTGAAAAAACTGCAGC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GGTGGGGGTGTGAGCCGTTAGCTGAAGTACAACAGGCTAATTCCCTGAAAAAACTGCAGC 480

Qy        481 TCAGGGATTCCCACTATTTGGTATTCTGATATGTTTTTCCTGATATGCATCAAAACTCTA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TCAGGGATTCCCACTATTTGGTATTCTGATATGTTTTTCCTGATATGCATCAAAACTCTA 540

Qy        541 ATCTAAAACCTGAATCTCCGCTATTTTTTTTTTTTTTTGATGACCCCGTTTTCGTGACAA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 ATCTAAAACCTGAATCTCCGCTATTTTTTTTTTTTTTTGATGACCCCGTTTTCGTGACAA 600

Qy        601 ATTAATTTCCAACGGGGTCTTGTCCGGATAAGAGAATTTTGTTTGATTATCCGTTCGGAT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 ATTAATTTCCAACGGGGTCTTGTCCGGATAAGAGAATTTTGTTTGATTATCCGTTCGGAT 660

Qy        661 AAATGGACGCCTGCTCCATATTTTTCCGGTTATTACCCCACCTGGAAGTGCCCAGAATTT 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 AAATGGACGCCTGCTCCATATTTTTCCGGTTATTACCCCACCTGGAAGTGCCCAGAATTT 720

Qy        721 TCCGGGGATTACGGATAATACGGTGGTCTGGATTAATTAATACGAGATCTCAGGGATTCC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 TCCGGGGATTACGGATAATACGGTGGTCTGGATTAATTAATACGAGATCTCAGGGATTCC 780

Qy        781 CACTATTTGGTATTCTGATATGTTTTTCCTGATATGCATCAAAACTCTAATCTAAAACCT 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 CACTATTTGGTATTCTGATATGTTTTTCCTGATATGCATCAAAACTCTAATCTAAAACCT 840

Qy        841 GAATCTCCGCTATTTTTTTTTTTTTTTGATGACCCCGTTTTCGTGACAAATTAATTTCCA 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 GAATCTCCGCTATTTTTTTTTTTTTTTGATGACCCCGTTTTCGTGACAAATTAATTTCCA 900

Qy        901 ACGGGGTCTTGTCCGGATAAGAGAATTTTGTTTGATTATCCGTTCGGATAAATGGACGCC 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 ACGGGGTCTTGTCCGGATAAGAGAATTTTGTTTGATTATCCGTTCGGATAAATGGACGCC 960

Qy        961 TGCTCCATATTTTTCCGGTTATTACCCCACCTGGAAGTGCCCAGAATTTTCCGGGGATTA 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 TGCTCCATATTTTTCCGGTTATTACCCCACCTGGAAGTGCCCAGAATTTTCCGGGGATTA 1020

Qy       1021 CGGATAATACGGTGGTCTGGATTAATTAATACGCCAAGTCTTACATTTTGTTGCAGTCTC 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 CGGATAATACGGTGGTCTGGATTAATTAATACGCCAAGTCTTACATTTTGTTGCAGTCTC 1080

Qy       1081 GTGCGAGTATGTGCAATAATAAACAAGATGAGCCAATTTATTGGATTAGTTGCAGCTTGA 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 GTGCGAGTATGTGCAATAATAAACAAGATGAGCCAATTTATTGGATTAGTTGCAGCTTGA 1140

Qy       1141 CCCCGCCATAGCTAGGCATAGCCAAGTGCTATGGGTGTTAGATGATGCACTTGGATGCAG 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 CCCCGCCATAGCTAGGCATAGCCAAGTGCTATGGGTGTTAGATGATGCACTTGGATGCAG 1200

Qy       1201 TGAGTTTTGGAGTATAAAAGATCCTTAAAATTCCACCCTT 1240
              ||||||||||||||||||||||||||||||||||||||||
Db       1201 TGAGTTTTGGAGTATAAAAGATCCTTAAAATTCCACCCTT 1240

Therefore Brigitte et al (US PAT 10865416) discloses recombinant host cell  to improve the  host cell's capacity to express and/or secrete a protein of interest (POI) by underexpressing  certain proteins (called KO proteins) which are endogenous to the host cell, such as FLO8 protein ( which  gene sequence of SEQ ID NO: 1 or its homolog.and which have proven to reduce the yield of protein production when overexpressed). Especially D3 discloses host cell  that use  non-methanol carbon source, glucose with regulatable promoter of P. pastoris (designated pG1, SEQ ID NO: 53 which is 100% identical to applicants ECP of SEQ ID NO: 10 see sequence alignment below ), which are regulated by a carbon source other than methanol.
Therefore it would have been obvious to a person of ordinary skill in the art, at the time of the invention to combine the teaching of  Brigitte et al  with D3-D7,  modify the  teaching of Brigitte et al by using  teaching of the D3 further on the suggestion of one or more art of D4-7 to  grow the  recombinant host cell  which endogenous  FLO8  gene of SEQ ID NO: 10 repressed or knoked out ( as taught by Brigitte et al)  use the said recombinant host cell expressing   gene of protein of interest  under control of ECP of SEQ ID NO: 10 ( ass taught by D3).  One of skill in the art is motivated to do so because prior at teach that repression of FLO8 protein increase the production expressed protein production the said host cell  ( as taught by Brigitte et al) furthermore    protein of interest under the control of  expression caseate promoter of SEQ ID NO 53 would facilitate more cell growth  in the media comprising glucose as carbon source ( as taught by D3).

Argument

Applicants’ argument is moot after  replacing the prior  103 rejection by a new 103 rejection. 


Conclusion
Claims 1-4, 6-14 and 16-34   are rejected and no claim is allowable.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652